DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action corresponds to Applicant’s amendment of February 19, 2021.
Based on the amendment, the rejection under 35 USC 112(b) is withdrawn.

Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose evaluating potential experts to be knowledge providers by analyzing content and using the analysis of knowledge providers to find relevant experts, matching the expert knowledge providers with knowledge consumers. Remarks on pages 12-13.
Jedrzejowics is considered to disclose these features based on the claim language. First, it is noted that the term “content” is not specifically used in Applicant’s Specification. Applicant appears to argue that Jedrzejowics fails to disclose proactive analysis as recited in the claims. 
The analysis is used in matching users with experts. Furthermore, it is known through Damle that users having shared interests work well together. Further explanation is provided in the 35 USC 103 rejections section below to show how the features are supported in the prior art and the motivation for combining the references. Therefore, the combination of references is considered to provide sufficient evidence to support a proper 35 USC 103 rejection. 
The dependent claims have also been considered, and the claims are considered to be properly rejected under 35 USC 103. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier et al. (U.S. Publication No. 2015/0302352 A1, hereinafter referred to as “Le Chevalier”) in view of Jedrzejowicz (U.S. Patent No. 9,342,559 B1, hereinafter referred to as “Jedrzejowicz”) and in further view of Damle (U.S. Publication No. 2004/0093328 A1, hereinafter referred to as “Damle”).
Regarding claim 1, Le Chevalier discloses a system comprising: (system)(e.g., figure 5 and paragraphs [0006] and [0016])
a database system having at least one storage device to provide a database (storage device provides a database)(e.g., paragraphs [0103] and [0105]), the database to store information corresponding to knowledge providers and to store information related to knowledge consumers; (user account databases that include profile information of users – (seeker and providers))(e.g., figure 5 and paragraphs [0058] and [0063])
one or more hardware processors (processors)(e.g., paragraph 0105]) coupled with the database to at least manage the information corresponding to the knowledge providers and information corresponding to the knowledge consumers; (information is managed corresponding to the provider and seeker (consumer))(e.g., figure 5 and paragraphs [0058] and [0063])
a plurality of application program interfaces (APIs) communicatively coupled with the one or more hardware processors, the interfaces to receive messages from remote electronic devices corresponding to the knowledge providers and the knowledge consumers and to gather information from a plurality of platforms, (interfaces are included for the user to register with the system that monitor and register user’s activities from a plurality of platforms, such as passive activities, active activities, and recall activities.)(e.g., figure 5 and paragraphs [0027], [0058] and [0060])
a plurality of knowledge power agents configured to operate through the plurality of APIs with the one or more hardware processors and the database system to match knowledge providers that qualify as experts based on the analysis of the content and comparison with knowledge consumers based, at least in part, on shared interests, location and availability; (knowledge power agents (different ranking factors) are used to match user for academic assistance events – time-sensitive request is made from a seeker – location and 
wherein, in response to a match between at least one knowledge provider qualified as an expert and at least one knowledge consumer, the one or more processors to communicate via at least one of the plurality of interfaces information about the match to at least one knowledge consumer and at least one knowledge provider for which the match has been made. (for each offer and request, the knowledge proximity detection system generates, respectively, an offered event and a requested event. Using the attributed of the events, the knowledge proximity detection system pairs the offered events and requested events – when a seeker and a provider are in geographic proximity to one another and both users agree to a connection, the knowledge proximity detection system connects the seeker and the provider and allows users to arrange a time and location to meet for an in-person academic assistance event.)(e.g., paragraphs [0064] and [0065]).
However, Le Chevalier does not appear to specifically disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to determine whether the corresponding knowledge provider qualifies as an expert; and that the knowledge providers that qualify as experts based on the analysis of the content and the comparison and the knowledge consumer are matched based on shared interests. 
On the other hand, Jedrzejowicz, which relates to automatic matching of users and service providers (title), does disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to determine whether the corresponding knowledge provider qualifies as an expert; (content corresponding to one or more knowledge providers to analyze the content and to determine whether the knowledge 
Jedrzejowicz further discloses a plurality of knowledge power agents configured to operate through the plurality of APIs with the one or more hardware processors and the database system to match knowledge providers that qualify as experts based on the analysis of the content and comparison (knowledge providers that qualify as experts based on scoring and consideration of previous sessions is used when determining future matches between users and service providers.)(e.g., col 16 lines 10-12 and 24-25 and col 27 lines 42-44)
The combination of Chevalier and Jedrzejowicz is considered to disclose the match of between at least one knowledge provider qualified as an expert and at least one knowledge consumer, information is communicated about the match to the consumer and service provider. (Le Chevalier: e.g., paragraph [0096])(Jedrzejowicz: e.g., col 17 lines 35-45)
On the other hand, Damle, which relates to methods and systems for automated semantic knowledge leveraging graph theoretic analysis and the inherent structure of communication (title) does disclose knowledge provider and the knowledge consumer is matched based on shared interests. (people like communities where they can talk to people with similar interest. Knowledge base allows the system to be able to passively understand the user’s interest and will be able to match them up with others who share similar interests.)(e.g., paragraphs [0141] and [0174]).
Le Chevalier discloses matching a knowledge seeker with a knowledge provider. In Le Chevalier, users set up profiles and profiles are updated based on users’ activities. When certain users offer help, and other users request help, the system pairs the offer and request when the topic matches, along with availability and location. However, Le Chevalier does not appear to  that the interests are considered when determining a match. On the other hand, Jedrzejowicz, which also relates to matching of users and service providers that are experts, does disclose that the skills and information pertaining to the service provider are considered and listed when suggesting experts and knowledge providers of the service to the user. This provides an enhanced experience to the user by allowing the user to understand the expertise and cost, along with location and other features associated with the service provider when determining which service provider to select. Jedrzejowicz provides that the scores that take in consideration expertise based on analysis of feedback, reviews and various other factors are incorporated in matching users with service providers that will produce a favorable outcome. In addition, Damle discloses that it is known that people like communities where they can talk to people with similar interest. This allows people a greater level of comfortability and allows for better communication among users. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further incorporate the shared interests as disclosed in Damle to the Le Chevalier- Jedrzejowicz combination to enhance the system so that knowledge seekers share common interests with the knowledge providers and that the parties are more agreeable and like to have improved communication from having shared interests. 

Regarding claim 6, Le Chevalier in view of Jedrzejowicz and in further view of Damle discloses the system of claim 1. Le Chevalier further discloses wherein the knowledge power agents are further configured to match availability of knowledge providers and knowledge consumers utilizing geographical locations corresponding to the knowledge providers and the knowledge consumers. (geographic proximity of paired events is utilized to set up in-person meeting.)(e.g., paragraph [0065]).

Regarding claim 8, Le Chevalier discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: (e.g., paragraph [0105])
manage information corresponding to knowledge providers and information corresponding to knowledge consumers in a database maintained on at least one storage device, (information is managed corresponding to the providers and seekers (consumers) in a database maintained on at least one storage device)(e.g., figure 5 and paragraphs [0058], [0063], [0103] and [0105])
receive messages from remote electronic devices corresponding to the knowledge providers and the knowledge consumers via a plurality of application program interfaces (APIs); (interfaces are included for the user to generate an offer or a request. Messages are received indicating matches)(e.g., figure 5 and paragraphs [0027], [0058] and [0060])
gather subsequent information corresponding to the knowledge providers and the knowledge consumers from a plurality of remote platforms via a plurality of APIs; (system monitors and registers user’s activities from a plurality of platforms via a plurality of interfaces, such as passive activities, active activities, and recall activities.)(e.g., figures 1 and 5 and paragraphs [0018], [0027], [0058] and [0060])
utilize a plurality of knowledge power agents configured to operate through the plurality of APIs to match knowledge providers that qualify as experts based on the content analysis with knowledge consumers based, at least in part, on shared interests, location and availability; (knowledge power agents (different ranking factors) are used to match user for academic assistance events – time-sensitive request is made from a seeker – location and availability are considered to determine a provider)(e.g., abstract and paragraphs [0006] and [0065])
in response to a match between at least one knowledge provider qualified as an expert and at least one knowledge consumer, the one or more processors to communicate via at least one of the plurality of APIs information about the match to at least one knowledge consumer and at least one knowledge provider for which the match has been made. (for each offer and request, the knowledge proximity detection system generates, respectively, an offered event and a requested event. Using the attributed of the events, the knowledge proximity detection system pairs the offered events and requested events – when a seeker and a provider are in geographic proximity to one another and both users agree to a connection, the knowledge proximity detection system connects the seeker and the provider and allows users to arrange a time and location to meet for an in-person academic assistance event.)(e.g.,. paragraphs [0064] and [0065]).
However, Le Chevalier does not appear to specifically disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to determine whether the corresponding knowledge provider qualifies as an expert; and that the knowledge provider that qualify as experts based on the content analysis and the knowledge consumer are matched based on shared interests. 
On the other hand, Jedrzejowicz, which relates to automatic matching of users and service providers (title), does disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to determine whether the corresponding knowledge provider qualifies as an expert; (content corresponding to one or more knowledge providers to analyze the content and to determine whether the knowledge provider qualifies as an expert)(e.g., figures 5A-5C and col 11 lines 28-30 and 50-56, col 14 lines 55-65 and col 15 lines 60-64)
Jedrzejowicz further discloses utilize a plurality of knowledge power agents configured to operate through the plurality of APIs to match knowledge providers to match knowledge providers that qualify as experts based on the content analysis (knowledge providers that qualify as experts based on scoring and consideration of previous sessions is used when determining future matches between users and service providers.)(e.g., col 16 lines 10-12 and 24-25 and col 27 lines 42-44)
On the other hand, Jedrzejowicz, which relates to automatic matching of users and service providers (title), does disclose comprising at least content corresponding to one or more potential experts to analyze the content and to determine whether the corresponding potential expert qualifies as an expert and a knowledge provider; (content corresponding to one or more potential experts to analyze the content and to determine whether the potential expert qualifies as an expert and a knowledge provider)(e.g., figures 5A-5C and col 11 lines 28-30 and 50-56 and col 15 lines 60-64)
The combination of Chevalier and Jedrzejowicz is considered to disclose the match of between at least one knowledge provider qualified as an expert and at least one knowledge consumer, information is communicated about the match to the consumer and service provider. (Le Chevalier: e.g., paragraph [0096])(Jedrzejowicz: e.g., col 17 lines 35-45)
On the other hand, Damle, which relates to methods and systems for automated semantic knowledge leveraging graph theoretic analysis and the inherent structure of communication shared interests. (people like communities where they can talk to people with similar interest. Knowledge base allows the system to be able to passively understand the user’s interest and will be able to match them up with others who share similar interests.)(e.g., paragraphs [0141] and [0174]).
It would have been obvious to combine Damle with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above.

Claim 13 has substantially similar limitations as stated in claim 6; therefore, it is rejected under the same subject matter.

Regarding claim 15, Le Chevalier discloses a method comprising: (e.g., paragraph [0015])
managing information corresponding to knowledge providers and information corresponding to knowledge consumers in a database maintained on at least one storage device, (information is managed corresponding to the providers and seekers (consumers) in a database maintained on at least one storage device)(e.g., figure 5 and paragraphs [0058], [0063], [0103] and [0105])
receiving messages from remote electronic devices corresponding to the knowledge providers and the knowledge consumers via a plurality of application program interfaces (APIs); (interfaces are included for the user to generate an offer or a request. Messages are received indicating matches)(e.g., figure 5 and paragraphs [0027], [0058] and [0060])
gathering subsequent information corresponding to the knowledge providers and the knowledge consumers from a plurality of remote platforms via a plurality of APIs; (system monitors and registers user’s activities from a plurality of platforms via a plurality of interfaces, such as passive activities, active activities, and recall activities.)(e.g., figures 1 and 5 and paragraphs [0018], [0027], [0058] and [0060])
utilizing a plurality of knowledge power agents configured to operate through the plurality of APIs to match knowledge providers that qualify as experts based on the content analysis with knowledge consumers based, at least in part, on shared interests, location and availability; (knowledge power agents (different ranking factors) are used to match user for academic assistance events – time-sensitive request is made from a seeker – location and availability are considered to determine a provider)(e.g., abstract and paragraphs [0006] and [0065])
in response to a match between at least one knowledge provider qualified as a n expert and at least one knowledge consumer, communicating via at least one of the plurality of APIs information about the match to at least one knowledge consumer and at least one knowledge provider for which the match has been made. (for each offer and request, the knowledge proximity detection system generates, respectively, an offered event and a requested event. Using the attributed of the events, the knowledge proximity detection system pairs the offered events and requested events – when a seeker and a provider are in geographic proximity to one another and both users agree to a connection, the knowledge proximity detection system connects the seeker and the provider and allows users to arrange a time and location to meet for an in-person academic assistance event.)(e.g.,. paragraphs [0064] and [0065]).
comprising at least content corresponding to one or more knowledge providers to analyze the content and to determine whether the corresponding knowledge provider qualifies as an expert; and that the knowledge provider that qualify as experts based on the content analysis and the knowledge consumer are matched based on shared interests. 
On the other hand, Jedrzejowicz, which relates to automatic matching of users and service providers (title), does disclose comprising at least content corresponding to one or more knowledge providers to analyze the content and to determine whether the corresponding knowledge provider qualifies as an expert; (content corresponding to one or more knowledge providers to analyze the content and to determine whether the knowledge provider qualifies as an expert)(e.g., figures 5A-5C and col 11 lines 28-30 and 50-56, col 14 lines 55-65 and col 15 lines 60-64)
Jedrzejowicz further discloses utilizing a plurality of knowledge power agents configured to operate through the plurality of APIs to match knowledge providers that qualify as experts based on the content analysis with knowledge consumers based, at least in part, on shared interests, location and availability; (knowledge providers that qualify as experts based on scoring and consideration of previous sessions is used when determining future matches between users and service providers.)(e.g., col 16 lines 10-12 and 24-25 and col 27 lines 42-44)
The combination of Chevalier and Jedrzejowicz is considered to disclose the match of between at least one knowledge provider qualified as an expert and at least one knowledge consumer, information is communicated about the match to the consumer and service provider. (Le Chevalier: e.g., paragraph [0096])(Jedrzejowicz: e.g., col 17 lines 35-45)
shared interests. (people like communities where they can talk to people with similar interest. Knowledge base allows the system to be able to passively understand the user’s interest and will be able to match them up with others who share similar interests.)(e.g., paragraphs [0141] and [0174]).
It would have been obvious to combine Damle with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above.

Claim 20 has substantially similar limitations as stated in claim 6; therefore, it is rejected under the same subject matter.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier in view of Jedrzejowicz in further view of Damle and in further view of Dedhia et al. (U.S. Publication No. 2008/0140710 A1, hereinafter referred to as “Dedhia”).
Regarding claim 2, Le Chevalier in view of Jedrzejowicz and in further view of Damle discloses the system of claim 1. Although Le Chevalier provides that providers send offers for academic assistance events and that a user can be both a provider and a seeker (e.g., paragraphs [0006] and [0064]), none of the references appears to specifically disclose further comprising finding job openings via the plurality of interfaces to present to knowledge providers based, at least in part, on identified interests. 
further comprising finding job openings via the plurality of interfaces to present to knowledge providers based, at least in part, on identified interests. (previously stored user preferences are used to locate job listings. User preferences can be gathered through previous search requests, resume keywords, jobseeker applies, views, etc.)(e.g., abstract and paragraphs [0026], [0027] and [0033]-[0036]).
It would have been obvious to combine Damle with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above. Le Chevalier discloses that a user can be both a seeker requesting help and a provider offering help to other users within the same subject or other subject areas. However, Le Chevalier does not appear to specifically disclose finding job openings via the plurality of interfaces to present to knowledge providers based, at least in part, on identified interests. However, it is foreseeable that since Le Chevalier offers the ability to offer services, and to request services that it would be desirable to search for open postings. One example, Dedhia, which relates to systems and methods for providing enhanced job searching (title), does disclose that a user interface that allows users of the systems to see current job openings based on implicit preferences. E.g., paragraphs [0026] and [0047]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the enhanced manner for users to locate potential jobs and to find potential employment interests of other users to be able to tailor offers to improve chances as disclosed in Dedhia to assist the seekers in the Le Chevalier- Jedrzejowicz -Damle combination. 

Regarding claim 3, Le Chevalier in view of Jedrzejowicz and in further view of Damle discloses the system of claim 1. Although Le Chevalier provides that seekers can send requests further comprising finding job openings via the plurality of interfaces to present to knowledge consumers based, at least in part, on identified interests. 
On the other hand, Dedhia, which relates to systems and methods for providing enhanced job searching (title), does disclose further comprising finding job openings via the plurality of interfaces to present to knowledge consumers based, at least in part, on identified interests. (previously stored user preferences are used to locate job listings. User preferences can be gathered through previous search requests, resume keywords, jobseeker applies, views, etc.)(e.g., abstract and paragraphs [0026], [0027] and [0033]-[0036]).
It would have been obvious to combine Damle, Le Chevalier, Jedrzejowicz and Dedhia for the reasons set forth in claim 2, above.
Claims 9, 10, 16 and 17 have substantially similar limitations as stated in claims 2, 3, 2 and 3, respectively; therefore, they are rejected under the same subject matter.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier in view of Jedrzejowicz and in further view of Damle and in further view of Ambrosino (U.S. Publication No. 2014/0379822 A1, hereinafter referred to as “Ambrosino”).
Regarding claim 4, Le Chevalier in view of Jedrzejowicz and in further view of Damle discloses the system of claim 1. Although Le Chevalier discloses that time is included in the offer and the request for seekers and providers (e.g., paragraphs [0006] and [0007]); none of the references appears to specifically disclose wherein the knowledge power agents are further configured to match availability of knowledge providers and knowledge consumers utilizing calendars corresponding to the knowledge providers and the knowledge consumers. 
On the other hand, Ambrosino, which relates to automatic appointment offer and creation between parties (title), does disclose wherein the knowledge power agents are further configured to match availability of knowledge providers and knowledge consumers utilizing calendars corresponding to the knowledge providers and the knowledge consumers. (meetings between users is provided. A server receives data that includes geographic location on future dates of a plurality of users, calendar information of the plurality of users and interest of the plurality of users. Data is analyzed and based on the calendar data, an appointment offer is sent for a meeting during a period of time when the at least two users are available.)(e.g., abstract and paragraphs [0028] and [0030]).
It would have been obvious to combine Damle with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above. Le Chevalier discloses that users can indicate time window of availability. However, Ambrosino provides an enhancement that users’ calendars are utilized in order to determine users’ availability and location. Based on the future location and available time in the users’ calendars, a meeting can automatically be suggested. This is an enhanced way of setting open time to the device of Le Chevalier and provides users with the ability to effectively request data without setting specific times, because the information is automatically extracted from the user’s calendar. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the extraction of time from users’ calendars as disclosed in Ambrosino to the Le Chevalier- Jedrzejowicz -Damle combination to enhance the manner of suggesting meeting times.
.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier in view of Jedrzejowicz in further view of Damle and in further view of Diller et al. (U.S. Patent No. 8,380,709 B1, hereinafter referred to as “Diller”).
Regarding claim 5, Le Chevalier in view of Jedrzejowicz and in further view of Damle discloses the system of claim 1. However, none of the references appears to specifically disclose wherein the one or more hardware processors are configurable to: utilize the plurality of APIs to search one or more platforms for information corresponding to a selected interest and one or more potential knowledge providers; analyze results from the searches based on one or more pre-selected criteria related to the selected interest; generate a ranking of the one or more potential knowledge providers based on results from the analysis; designate a selected group of one or more of the potential knowledge providers as knowledge providers based on the ranking. 
On the other hand, Diller, which relates to a method of and system for ranking users (title), wherein the one or more hardware processors are configurable to: utilize the plurality of APIs to search one or more platforms for information corresponding to a selected interest and one or more potential knowledge providers; (interfaces are provider to search providers platforms for information corresponding to a selected interest or skill service providers)(e.g., abstract, figures 1 and 5 and col 3 line 60 – col 4 line 6) 
analyze results from the searches based on one or more pre-selected criteria related to the selected interest; (results are analyzed based on pre-selected criteria related to the interest 
generate a ranking of the one or more potential knowledge providers based on results from the analysis; (ranking of service providers is based on results from the analysis)(e.g., abstract, figures 1 and 6 and col 3 lines 38-51)
designate a selected group of one or more of the potential knowledge providers as knowledge providers based on the ranking. (reputation scores are used to designate a selected group as knowledge providers)(e.g., abstract, figures 1 and 6 and col 8 lines 60-65).
It would have been obvious to combine Damle with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above. Le Chevalier discloses a seeker-provider system that allows providers and seekers to be matched so that they can establish in-person meetings. E.g., paragraph [0065]. It is also known for provider search systems to include custom interfaces to search for providers and to set criteria to tailor the search to the particular user’s needs. One example, Diller, which relates to a method and system for ranking users (title), does disclose an interface (figure 1) that provides the user to set criteria and filters to create a ranked list. E.g., figure 6. This enhances the users experience, because it provides a tool to allow users to compare providers so that users can select the provider that best fit the user’s needs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the interface as disclosed in Diller to the Damle- Jedrzejowicz -Le Chevalier combination.
Claims 12 and 19 have substantially similar limitations as stated in claim 5; therefore, they are rejected under the same subject matter.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Le Chevalier in view of Jedrzejowicz in further view of Damle and in further view of Keller (U.S. Publication No. 2017/0032329 A1, hereinafter referred to as “Keller”).
Regarding claim 7, Le Chevalier in view of Jedrzejowicz and in further view of Damle discloses the system of claim 6. However, none of the references appears to specifically disclose wherein one or more of the geographical locations are presented on a map via one or more of the remote electronic devices. 
On the other hand, Keller, which relates to methods and systems for booking and managing personal service appointments (title), does disclose wherein one or more of the geographical locations are presented on a map via one or more of the remote electronic devices. (GUI displays a map that provides a visual indication of the location of the service providers listed in the location-based search results.)(e.g., figures 4, 7 and 10 and paragraph [0086]).
It would have been obvious to combine Damle with Jedrzejowicz and Le Chevalier for the reasons set forth in claim 1, above. Le Chevalier discloses a seeker-provider system that allows providers and seekers to be matched so that they can establish in-person meetings. E.g., paragraph [0065]. It is also known for provider search systems to include map features to direct users to meet in person with the particular service provider. Keller provides a GUI display to locate the particular provider that enables users with the ability to help choose the provider based on physical location and proximity displayed on a map. Therefore, it would have been obvious to combine the GUI display as disclosed in Keller to the Le Chevalier-Jedrzejowicz-Le Chevalier combination to help guide the user by the information including a map display.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165